DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/22 has been entered.
Claims 1-4, 6, 7, 9, and 10 are pending and are rejected finally for the reasons provided below.
It is noted that the amendment filed 6/7/22 was not entered in the Advisory Action of 6/14/22; however, the claims filed 7/7/22 are filed as if the amendment of 6/7/22 was entered. For the purposes of expediting prosecution, the examiner will interpret the claims of 7/7/22 as having the proper status identifiers and markers for claim amendments, specifically those of the claims filed 6/7/22 with the exception of added claim 10. Applicant is reminded that it is proper to use appropriate markings and status identifiers when filing claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the second temperature" in the last limitation.  There is insufficient antecedent basis for this limitation in the claim. It appears that the limitation is directed to the second temperature sensor of claim 1. The limitation will be interpreted as “the second temperature sensor”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. (US 2003/0148167) in view of Park et al. (US 2008/0131747), Ishikawa et al. (US 2006/0153687), and Kamihari (US 2006/0051632).
Regarding claims 1 and 10, Sugawara teaches a fuel cell system comprising:
a fuel cell stack (1) ([0029]);
a hydrogen supply source (4) (Figure 5B);
a hydrogen flow passage, or fuel supply stream passage (7), that connects the hydrogen supply source to the fuel cell stack (1) (Figure 5B);
a hydrogen recirculation passage, or fuel circuit stream passage (6), connected to the fuel cell stack (1) (Figure 5B);
and a hydrogen recirculation pump (5) configured to recirculate emission gas containing hydrogen from the fuel cell stack through the hydrogen recirculation passage (Figure 5B).

Sugawara further teaches a merge portion, or ejector (2), for merging the hydrogen recirculation passage (6) with the hydrogen flow passage (7) ([0089]).
Sugawara teaches that the hydrogen flow passage (7) includes a bypass passage, or bypass stream passage (25a), that bypasses the merge portion (2) by branching from a hydrogen flow passage between the hydrogen supply source (4) and the merge portion (2) (Figure 5B).
Sugawara further teaches an open degree control valve, or regulator (3), to control a pressure of hydrogen flowing through the hydrogen passage and bypass passage ([0086]). The examiner finds that controlling the pressure of the hydrogen necessarily controls the flow rate, since flow rate and pressure are not independent variables.

Sugawara fails to teach that the hydrogen circulation pump (5) includes a housing that accommodates the pump and the merge portion.

With further regard to claims 1 and 10, and with regard to claim 9, Park teaches a fuel cell system comprising:
a fuel cell, or power module (160) having a generator for generating electricity through an oxidation-reduction reaction between an oxidizing agent and a hydrogen-containing fuel (abstract, Figure 1, [0044]);
a hydrogen supply source, or fuel storage module (110) for storing a hydrogen-containing fuel (Figure 2, [0059]);
a hydrogen recirculation passage, or unreacted fuel flow channel (122c-1), connected to the fuel cell (160) via unreacted fuel outlet (162b) and fuel flow tube (152-1) (Figures 2 and 3, [0046], [0048]);
and hydrogen circulation pumps (126a, 126b) (Figure 3, [0062]).
Park teaches that the hydrogen circulation pump includes a housing, or fuel supply housing (122), configured for supplying a hydrogen-containing fuel, with the structural components of claims 1, 9, and 10 (Figures 2 and 3, [0047]), see annotated Figure 3 below:

    PNG
    media_image1.png
    472
    624
    media_image1.png
    Greyscale

Further regarding claim 9, the examiner finds that the inflow port is necessarily a suction inlet port due to the function of the pump (126a).
Park teaches that the merge portion, or mixing tank (124), is contained in the housing (Figure 3, [0058]).
Park further teaches that it is desirable to provide a module-type fuel cell system in order to reduce dead space and simplify manufacturing ([0009]).
It would have been obvious to the skilled artisan at the time of the invention to provide portions of the hydrogen supply system of Sugawara such as discussed above which correspond to the fuel supply module of Park (i.e. hydrogen flow passage, hydrogen recirculation passage, pump, mixing area/ejector) in a housing such as suggested by Park in order to form part of a module-type fuel cell system, thereby reducing dead space and simplifying manufacturing.

Sugawara and Park are silent on a motor to drive the pump body.
Ishikawa teaches a pump body (32) driven by a motor (34) to recirculate emission gas containing hydrogen from the fuel cell stack (22) through the hydrogen recirculation passage (abstract, Figure 1, [0005]).
It would have been obvious to the skilled artisan to include the known pump and motor system of Ishikawa in the system of Sugawara such as suggested by Ishikawa and the results would have been predictable. MPEP 2143 III A

With further regard to claims 1, 9, and 10, Sugawara teaches a controller, or ECU; a first temperature sensor (T1) connected to the controller and configured to send a temperature of the hydrogen flowing through the hydrogen flow passage to the controller, and a second temperature sensor (T2) connected to the controller and configured to send a temperature of the emission gas flowing through the hydrogen recirculation passage to the controller (Figure 18B, [0129]).
Sugawara teaches control of a hydrogen check valve that is controlled in accordance with information related to a temperature of hydrogen flowing through the hydrogen flow passage (T1) and/or hydrogen recirculation passage (T2) (Figure 18B, [0292]).
Sugawara fails to teach specifically controlling the open degree control valve, or regulator (3), based on temperature.
Kamihara teaches a fuel cell system comprising a fuel cell stack (1), first (22) and second (21) temperature sensors in the fuel passages (5, 7), and a controller, wherein information from the sensors is provided to the controller to control various component elements (100) (Figure 1, [0033]). Kamihara further teaches an open degree control valve, or hydrogen pressure regulator valve (3), analogous to the hydrogen check valve of Sugawara, which regulates a supply rate of hydrogen gas by variably adjusting a restriction rate thereof ([0024]).
Kamihara further teaches that the flow rate of hydrogen gas passing through the open degree control valve (3) is calculated from the pressure and temperature of the hydrogen gas ([0059]; see also [0078]).
It would have been obvious to the skilled artisan at the time of the invention to use the known method of Kamihara of providing temperature information from temperature sensors to a controller in order to control the open degree valve in accordance with the temperature information in the system of Sugawara and the results of the substitution would have been predictable. MPEP 2143 I C
Further regarding claim 9, the examiner finds that the skilled artisan could easily discover desirable locations for the sensors in order to collect needed data. It has been held that mere rearrangement of the essential working parts of an invention involves only routine skill in the art. MPEP 2144.04 VI C

With further regard to claims 1 and 10, as is discussed above, Kamihara teaches a controller which is configured to change the open degree of the open degree control valve based on sensor inputs ([0033]). Additionally, Ishikawa teaches a controller, or ECU (50), which receives inputs on external temperature, or outside air (68) (Figure 3). As to the function of the controller, i.e. what the controller is configured to do as addressed in the additional limitations of claim 8, the examiner finds that the controller is inherently capable of being configured to perform those functions since the manner of operating a device does not differentiate apparatus claims from the prior art. MPEP 2114 I, II


Regarding claims 2 and 3, Sugawara teaches the open degree control valve, or regulator (3), in the hydrogen flow passage (Figure 5B); however, the examiner finds that it would have been obvious to the skilled artisan at the time of the invention to provide a regulator (3) in the bypass passage, instead of the valve (26a), in order to better control flow of hydrogen past the ejector. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 (VI B)

With regard to claim 4, the examiner further finds that it would have been obvious to the skilled artisan to include the bypass portion of Sugawara in the housing of Sugawara in view of Park since the housing of Park is used to contain the fuel supply components, and the bypass portion is part of the fuel supply system.


As for claim 6, the merge portion, or ejector (2) of Sugawara is located downstream of the pump (5) (Figure 5B).
Regarding claim 7, the examiner finds that Sugawara in view of Park and Ishikawa teaches a hydrogen circulation pump for the system of claim 1.

Response to Arguments
Applicant's arguments filed 7/7/22 have been fully considered but they are not persuasive.
With regard to Applicant’s arguments, on pages 8-9 of the Remarks, that the fuel cell system and method of Sugawara in view of Park, Ishikawa, and Kamihara fails to suggest the disclosed method of preventing condensation without reducing the total amount of hydrogen flowing from the hydrogen tank, the examiner finds that this argument is not convincing. 
First, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, Applicant is reminded that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by the applicant. MPEP 2144 IV
Third, the examiner finds that all of the references are analogous art. Applicant is reminded that, in order for a reference to be proper for use in an obvious rejection, it must be analogous art, which may be from the same field of endeavor as the claimed invention even if it addresses a different problem. MPEP 2141.01(a) I

As to Applicant’s arguments at the top of page 9, the examiner maintains that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729